 



Exhibit 10.3
CENTERPOINT ENERGY
2005 DEFERRED COMPENSATION PLAN
(Effective as of January 1, 2008)

 



--------------------------------------------------------------------------------



 



CENTERPOINT ENERGY
2005 DEFERRED COMPENSATION PLAN
(Effective as of January 1, 2008)
TABLE OF CONTENTS

                        Page
ARTICLE I PURPOSES OF PLAN; DEFINITIONS; DURATION
    2  
 
       
1.1 Purposes
    2  
1.2 Definitions
    2  
1.3 Term
    4  
 
       
ARTICLE II ADMINISTRATION
    4  
 
       
ARTICLE III PARTICIPATION
    5  
 
       
3.1 Eligibility of Employees and Directors
    5  
3.2 Designation of Participants
    5  
3.3 Election to Participate
    5  
3.4 Salary Deferral
    5  
3.5 Bonus Deferral
    5  
3.6 Director Fees Deferral
    6  
 
       
ARTICLE IV BENEFICIARY DESIGNATIONS; WITHHOLDING
    6  
 
       
4.1 Beneficiary Designations
    6  
4.2 Withholding of Taxes
    7  
 
       
ARTICLE V BENEFITS
    7  
 
       
5.1 Benefit Payments
    7  
5.2 Death
    8  
5.3 Disability
    9  
5.4 Payment Upon Separation from Service Prior to Age 55
    9  
5.5 Separation from Service During Participation Year
    9  
5.6 Delay of Payments to Certain Participants
    9  
5.7 Crediting of Interest
    9  
 
       
ARTICLE VI RIGHTS OF PARTICIPANTS
    10  
 
       
6.1 Limitation of Rights
    10  
6.2 Non-Alienation of Benefits
    10  
6.3 Prerequisites to Benefits
    12  
6.4 Nature of Employer’s Obligation
    12  
6.5 Claims and Review Procedures
    12  
 
       
ARTICLE VII MISCELLANEOUS
    13  
 
       
7.1 Amendment or Termination of the Plan
    13  

-i-



--------------------------------------------------------------------------------



 



                        Page
7.2 Reliance Upon Information
    13  
7.3 Effective Date
    14  
7.4 Code Section 409A
    14  
7.5 Governing Law
    14  
7.6 Severability
    14  
7.7 Notice
    14  

-ii-



--------------------------------------------------------------------------------



 



CENTERPOINT ENERGY
2005 DEFERRED COMPENSATION PLAN
(Effective as of January 1, 2008)
RECITALS:
          WHEREAS, CenterPoint Energy, Inc. (the “Company”), maintains the
CenterPoint Energy, Inc. Deferred Compensation Plan, as amended and restated
effective January 1, 2003 (the “Plan”), for the benefit of its eligible
employees; and
          WHEREAS, in response to the enactment of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), effective as of January 1, 2005,
the Company in operation separated all Plan benefits earned and vested as of
December 31, 2004 (“Grandfathered Benefits”) from all Plan benefits earned or
vested after December 31, 2004 (“409A Benefits”); and
          WHEREAS, the Company desires to bifurcate the Plan such that (1) the
Grandfathered Benefits, along with all earnings attributable thereto, shall be
maintained under and paid from a separate, frozen plan that is intended to be a
“grandfathered” plan exempt from Code Section 409A, known as the CenterPoint
Energy, Inc. 1989 Deferred Compensation Plan, and (2) the 409A Benefits, along
with all earnings attributable thereto, shall be spun-off from the Plan and
into, and maintained under and paid from, a newly established and separate plan
that is intended to comply with the requirements of Code Section 409A, effective
as of January 1, 2008;
          NOW, THEREFORE, the Company hereby establishes this new plan to
maintain and provide the 409A Benefits in the form of the CenterPoint Energy
2005 Deferred Compensation Plan, as herein set forth, effective as of January 1,
2008:

 



--------------------------------------------------------------------------------



 



ARTICLE I
PURPOSES OF PLAN; DEFINITIONS; DURATION
     1.1 Purposes. This CenterPoint Energy 2005 Deferred Compensation Plan for
selected management and highly compensated employees is intended to aid certain
of its employees in making more adequate provision for their retirement and is
intended to be a “top-hat” plan under sections 201(2), 301(a)(3) and 401(a)(1)
of the Employee Retirement Income Security Act of 1974 (“ERISA”).
     1.2 Definitions. Each term below shall have the meaning assigned thereto
for all purposes of this Plan unless the context requires a different
construction.
     “Beneficiary” means a person or persons, a trustee or trustees of a trust,
or a partnership, corporation, limited liability partnership, limited liability
company, or other entity designated by the Participant, as provided in
Section 4.1, to receive any amounts distributed under the Plan after a
Participant’s death.
     “Board” means the Board of Directors of the Company.
     “Bonus” means a formula or discretionary bonus or incentive compensation
paid under a short-term or annual incentive plan maintained by the Company or a
Subsidiary.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” means CenterPoint Energy, Inc., a Texas corporation, or a
successor to CenterPoint Energy, Inc., in the ownership of substantially all of
its assets.
     “Commencement Date” means the first day of the Participation Year, with
respect to which a Compensation deferral occurs.
     “Committee” means the Benefits Committee or such other committee, which
shall consist of five or fewer persons, as shall be appointed by the Board of
Directors of the Company to administer the Plan pursuant to Article II hereof.
     “Compensation” means the Salary and Bonus which an Employer pays its
Employees, and the Director Fees paid to a Director.
     “Director” means a non-Employee member of the Board.
     “Director Fees” means the meeting attendance fees, retainer fees and
committee chairman fees paid to a Director.
     “Disability” means a physical or mental condition that qualifies as a total
and permanent disability under the CenterPoint Energy, Inc. Long Term Disability
Plan, as amended from time to time (or any successor plan thereto).

-2-



--------------------------------------------------------------------------------



 



     “Early Distribution” means the benefit payment option available to a
Participant under Section 5.1(a) hereof.
     “Early Retirement Date” means (i) with respect to an Employee, the first
day of the month coincident with or next following his or her 60th birthday; and
(ii) with respect to a Director, the first day of the month coincident with or
next following his or her resignation or removal as a Director before his or her
Normal Retirement Date.
     “Employee” means any person, including an officer of any Employer (whether
or not he or she is also a director thereof), who, at the time such person is
designated a Participant hereunder, is employed by an Employer on a full-time
basis, who is compensated for such employment by a regular Salary, and who, in
the opinion of the Committee, is one of the officers or other key employees of
the Employer in a position to contribute materially to the continued growth and
development and to the future financial success of the Employer. Any Participant
who is an Employee of a Subsidiary shall not be deemed to have terminated
employment with an Employer for purposes of this Plan until the date upon which
the Participant has a Separation from Service.
     “Employer” means (i) the Company, (ii) each Subsidiary which has adopted
the Plan with the consent of the Committee, and (iii) each other employing
organization in which the Company has a direct or indirect ownership interest
and which has been approved by the Committee as an Employer under the Plan,
subject to the terms and conditions established by the Committee.
     “Interest Crediting Rate” means, for a given Plan Year, a rate of interest
equivalent to the average Moody’s Rate for such year plus two percentage points
(2%).
     “Moody’s Rate” means a rate of interest equal to the composite yield on
Moody’s Long-Term Corporate Bond Yield Averages for the calendar month as
determined from Moody’s monthly yield averages published by Moody’s Investor’s
Service, Inc. (or any successor thereto), or, if such yield is no longer
published, a substantially similar average selected by the Committee.
     “Normal Retirement Distribution” means the benefit payment options
available to a Participant under Section 5.1(b) hereof.
     “Normal Retirement Date” means (i) with respect to an Employee, the first
day of the month coincident with or next following his or her 65th birthday, and
(ii) with respect to a Director, the first day of the month coincident with or
next following his or her 70th birthday.
     “Participant” means an Employee or a Director who has been designated by
the Committee to participate in the Plan pursuant to Section 3.2 hereof and who
has elected to participate in the Plan pursuant to Section 3.3.
     “Participation Year” means a Plan Year commencing on or after January 1,
2005 during which (i) with respect to Compensation in the form of a Bonus, the
Bonus would have been paid to the Participant if not deferred; (ii) with respect
to Compensation in the

-3-



--------------------------------------------------------------------------------



 



form of Salary, a Participant performs services for the Employer for a Salary;
and (iii) with respect to Compensation in the form of Director Fees, a
Participant performs services as a member of the Board for such fees.
     “Plan” means the CenterPoint Energy 2005 Deferred Compensation Plan,
effective as of January 1, 2008, and as set forth herein, as the same may
hereafter be amended from time to time.
     “Plan Year” means the calendar year (January 1st through December 31st).
     “Salary” means a base salary or wages paid to a Participant by an Employer.
The Salary of a Participant as reflected on the books and records of the
Employer shall be conclusive.
     “Separation from Service” means separation from service with the Company,
all Employers and all Subsidiaries within the meaning of Treasury Regulation §
1.409A-1(h) (or any successor regulation), or, in the case of a Director, he or
she ceases to be a member of the Board.
     “Subsidiary” means a subsidiary corporation with respect to the Company as
defined in Section 424(f) of the Code.
     Words used in this Plan in the singular shall include the plural and in the
plural the singular, and the gender of words used shall be construed to include
whichever may be appropriate under any particular circumstances of the
masculine, feminine or neuter genders.
     1.3 Term. The effective date of the Plan, as amended and restated, is
January 1, 2008 for Compensation deferred and benefits accrued under the Plan on
and after January 1, 2005. The Plan shall continue until terminated by the Board
of Directors of the Company. The Committee, in its sole discretion, may or may
not authorize deferral of Compensation during the term of the Plan.
ARTICLE II
ADMINISTRATION
          The Plan shall be administered by the Committee, which shall represent
the Company and other Employers in all matters concerning the administration of
the Plan. Members of the Committee may be Participants under the Plan, but no
member may vote on any matter relating to his or her benefits under the Plan.
The Committee shall have primary responsibility for the administration and
operation of the Plan and shall have all powers necessary to carry out the
provisions of the Plan, including the power to determine which Employees and
Directors shall be Participants under the Plan and which Compensation may be
subject to deferral. The determination of the Committee as to the construction,
interpretation, or application of any terms and provisions of the Plan,
including whether and when there has been a Separation from Service, shall be
final, binding, and conclusive upon all persons.

-4-



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPATION
          3.1 Eligibility of Employees and Directors. An Employee must be a
manager or a highly compensated (within the meaning of Section 414(q) of the
Code) salaried employee of an Employer to be eligible to participate in the
Plan. All Directors shall be eligible to participate in the Plan. The Committee
may from time to time establish additional eligibility requirements for
participation in the Plan.
          3.2 Designation of Participants. Prior to the commencement of any
Participation Year, the Committee shall designate and notify in writing the
Employees and/or Directors who are eligible to defer Compensation under this
Plan. A designation of an Employee or Director to participate with respect to
Compensation for a particular Participation Year shall not automatically entitle
such Participant to participate with respect to any other Participation Year.
          3.3 Election to Participate. After an Employee or Director has been
notified by the Committee that he or she is eligible to participate in the Plan
he or she must notify the Committee, in the form and manner prescribed by the
Committee, that he or she chooses to participate in the Plan. Such election to
participate in the Plan shall be effective upon its receipt by the Committee (or
its delegate) within the time periods and manner prescribed by the Committee or
the Plan. A Participant’s election (i) shall specify the type or types and the
amount or amounts of Compensation that he or she wishes to defer and the manner
of such deferral pursuant to Sections 3.4 through 3.6 hereof; (ii) shall
specify, if the Participant so elects, that he or she wishes to receive an Early
Distribution of benefits with respect to some or all deferrals for such
Participation Year under Section 5.1(a) hereof; and (iii) shall specify the
manner of Normal Retirement Distribution the Participant chooses with respect to
such deferrals under Section 5.1(b) hereof.
          3.4 Salary Deferral. A Participant’s election to defer the payment of
Salary must be made prior to the first day of the Plan Year in which the Salary
is earned by the Participant. Such election will be irrevocable as of
December 31 of the calendar year preceding the calendar year in which the Salary
is earned.
          A Participant may elect to defer up to 100% (or such lesser percentage
designated by the Committee, in its sole discretion) of his or her annual Salary
(after deduction of the amounts required to be withheld by the federal
government or any state or local government and any other withholding
obligations) with respect to a particular Participation Year. The amount of
Compensation elected to be deferred under this Section 3.4 shall be withheld
from the Participant’s Salary during a Plan Year in equal amounts.
          3.5 Bonus Deferral. A Participant’s election to defer the payment of a
Bonus that qualifies as “performance-based compensation” under Code
Section 409A(4)(B) must be made no later than six months prior to the end of the
performance period. Such election will be irrevocable as of the date that is six
months prior to the end of the performance period in which the Bonus is earned.

-5-



--------------------------------------------------------------------------------



 



          A Participant’s election to defer the payment of a Bonus that does not
qualify as “performance-based compensation” under Code Section 409A(4)(B) must
be made prior to the first day of the Plan Year in which the Bonus is earned.
Such election will be irrevocable as of December 31 of the calendar year
preceding the calendar year in which the Bonus is earned.
          A Participant may elect to defer up to 100% (or such lesser percentage
designated by the Committee, in its sole discretion) of his or her annual cash
Bonus award (after deduction of the amounts required to be withheld by the
federal government or any state or local government and any other withholding
obligations) with respect to a particular Participation Year. The amount of
Compensation elected to be deferred under this Section 3.5 shall be withheld
from the Participant’s Bonus otherwise payable during the Plan Year. If the
amount of Bonus awarded to the Participant with respect to a Participation Year
is less than the amount of Bonus which the Participant had elected to defer for
such Participation Year, the entire amount of the Bonus awarded shall be
deferred in accordance with this Section 3.5.
          3.6 Director Fees Deferral. A Participant’s election to defer the
payment of Director Fees must be made prior to the first day of the Plan Year in
which the Director Fees are earned by the Participant. Such election will be
irrevocable as of December 31 of the Plan Year preceding the Participation Year
with respect to which the Director Fees are earned.
          A Participant may elect to defer up to 100% (or such lesser percentage
designated by the Committee in its sole discretion) of each type of his or her
annual Director Fees with respect to a particular Participation Year. The amount
of Compensation elected to be deferred under this Section 3.6 shall not be paid
but shall be withheld from the Participant’s Director Fees otherwise earned and
payable during the Plan Year.
ARTICLE IV
BENEFICIARY DESIGNATIONS; WITHHOLDING
          4.1 Beneficiary Designations. Each person becoming a Participant shall
file with the Committee (or its delegate), in the form and manner prescribed by
the Committee, a designation of one or more Beneficiaries to whom distributions
otherwise due the Participant shall be made in the event of his or her death
while in the employ of the Company or serving on the Board or after Separation
from Service but prior to the complete distribution of the benefits payable with
respect to the Participant. Such designation shall be effective when received by
the Committee. The Participant may from time to time revoke or change any such
designation of a Beneficiary by notifying the Committee in the form and manner
prescribed by the Committee. If there is no valid designation of the Beneficiary
on file with the Committee at the time of the Participant’s death, or if all of
the Beneficiaries designated therein shall have predeceased the Participant or
otherwise ceased to exist, the Beneficiary shall be, and any payment hereunder
shall be made to, the Participant’s spouse, if he or she survives the
Participant, or otherwise to the Participant’s estate. If the Beneficiary,
whether under a valid beneficiary designation or under the preceding sentence,
shall survive the Participant but die before receiving all payments hereunder,
the balance of the benefits which would have been paid to the Beneficiary had he
or she lived shall, unless the Participant’s designation provided otherwise, be
distributed to the Beneficiary’s estate.

-6-



--------------------------------------------------------------------------------



 



          4.2 Withholding of Taxes. The Company may withhold from a payment any
federal, state, or local employment and income taxes required by law to be
withheld with respect to such payment and such sum as the Company may reasonably
estimate as necessary to cover any taxes for which the Company may be liable and
which may be assessed with regard to such payment.
ARTICLE V
BENEFITS
          5.1 Benefit Payments. The benefit payments with respect to deferrals
of Compensation for a specific Participation Year will be determined as set
forth below:
     (a) Early Distribution. At the time a Participant elects to defer
Compensation for a Participation Year pursuant to Section 3.3 hereof, he or she
may elect to receive an Early Distribution of benefits attributable to such
Compensation during the Early Distribution Plan Year (as defined below). The
Early Distribution will represent either (i) 50% or (ii) 100% of the
Compensation deferred for that Participation Year. The Early Distribution shall
be paid to Participant during the Plan Year elected by the Participant which is
at least four years after the Participation Year in which the Compensation was
deferred or, if earlier (and notwithstanding the Participant’s election to the
contrary), the year the Participant attains his or her Normal Retirement Date.
Notwithstanding the foregoing, a Participant who has attained, or will attain,
his or her Normal Retirement Date during the Participation Year is not permitted
to receive an Early Distribution. A Participant may make only one Early
Distribution election under this Plan for each Participation Year for each type
of Compensation deferred under Sections 3.4, 3.5 and 3.6 hereof.
     (b) Normal Retirement Distribution. At the time a Participant elects to
defer Compensation for a Participation Year pursuant to Section 3.3 hereof, he
or she must elect the form of payment of his or her potential Normal Retirement
Distribution of benefits attributable to such Compensation, taking into account
any Early Distribution election made by him under Section 5.1(a). The
Participant may elect to receive a Normal Retirement Distribution in:

  (i)   a lump-sum distribution of the amounts of Compensation deferred, minus
any Early Distributions; or     (ii)   15 annual installment payments of such
Compensation, minus any Early Distributions.

Payment of a Normal Retirement Distribution will be made, if payable in a lump
sum, in the January following the date of the Participant’s Separation from
Service on or after his or her Normal Retirement Date. Payment of a Normal
Retirement Distribution will be made, if payable in 15 annual installments,
commencing the month coincident with or next following the month in which the
Participant has a Separation from Service on or after his or her Normal
Retirement Date, and the remaining annual installments will be

-7-



--------------------------------------------------------------------------------



 



paid in that same month in each of the remaining 14 years. If a Participant
fails to make an election as to the manner in which a Normal Retirement
Distribution will be paid, such Normal Retirement Distribution will be made in
the form of a lump-sum distribution in accordance with this Section 5.1(b) as if
the Participant had specifically so elected.
     (c) Separation from Service On or After Age 55 and Prior to Early
Retirement Date. Notwithstanding any provision of this Article V to the
contrary, a Participant who has a Separation from Service on or after the first
day of the month coincident with or next following the Participant’s 55th
birthday, but prior to his or her Early Retirement Date, shall receive his or
her benefit under the Plan in 15 annual installment payments, with such payments
commencing on the first day of the month coincident with or next following the
month in which the Participant has a Separation from Service, and the remaining
annual installments will be paid in that same month in each of the remaining 14
years; provided, however, that the Participant did not elect to receive his or
her benefit under the Plan (i) in a lump-sum distribution or (ii) as a 100%
Early Distribution. If a Participant, who meets the requirements of this
Section 5.1(c), elected to receive his or her benefits under the Plan in a
lump-sum distribution or as a 100% Early Distribution, then his or her benefit
under the Plan shall be paid during the Plan Year immediately following the Plan
Year in which the Participant has a Separation from Service.
     (d) Separation from Service On or After Early Retirement Date and Prior to
Normal Retirement Date. Any Participant who has a Separation from Service on or
after his or her Early Retirement Date but prior to his or her Normal Retirement
Date will (if he or she is living on the date of payment) receive a lump-sum
distribution or 15 annual installment payments, in accordance with his or her
election under Section 5.1(b) above. If such a Participant failed to make an
election, he or she will be deemed to have elected a lump sum pursuant to
Section 5.1(b) above.
     5.2 Death.
     (a) Death Prior to Commencement of Normal Retirement Distribution. If a
Participant dies (i) prior to his or her (A) Normal Retirement Date and
(B) Separation from Service or (ii) after his or her (A) Separation from Service
and (B) Early Retirement Date, but in either event prior to the commencement of
a Normal Retirement Distribution payable in 15 annual installments, then the
payments otherwise described in Section 5.1 not theretofore made shall not be
made and the Employer shall pay Participant’s Beneficiary the sum or sums of
Compensation actually deferred less an amount equal to any Early Distributions
or other benefits paid prior to Participant’s death. Payments made pursuant to
this Section 5.2(a) shall be made within 90 days following the date of
Participant’s death.
     (b) Death After Normal Retirement Date. If the Participant dies (i) after
his or her Normal Retirement Date but prior to his or her Separation from
Service, (ii) after his or her Separation from Service, provided the Participant
had attained his or her Normal Retirement Date on or before the date of such
Separation from Service, or (iii) after commencement of a Normal Retirement
Distribution in the form of 15 annual installment payments, pursuant to
Section 5.1, but prior to completion of all such payments, the

-8-



--------------------------------------------------------------------------------



 



Company shall make (or continue to make) such payments provided for in
Section 5.1 to the Participant’s Beneficiary.
     5.3 Disability. In the event of the Disability of a Participant while in
the employ of an Employer or serving on the Board, the Participant shall be
considered to have remained in the continuous employment of the Employer during
such Disability until his or her Normal Retirement Date or earlier death. The
benefits payable to such Participant under the Plan shall be paid in the amounts
and at the times otherwise provided in Sections 5.1 and 5.2.
     5.4 Payment Upon Separation from Service Prior to Age 55. If an Employee
Participant has a Separation from Service for any reason other than death,
retirement at or after his or her Normal Retirement Date or Early Retirement
Date in accordance with the provisions of Section 5.1(b), 5.1(c), 5.1(d) or
5.1(e), a Normal Retirement Distribution payable in 15 annual installments, as
described in Section 5.1(b), shall not be made, but the Company shall pay the
Participant the sum or sums of Compensation actually deferred. Notwithstanding
the foregoing, the amount payable under this Section 5.4 shall be reduced by
amounts equal to any Early Distribution or other benefits paid prior thereto.
Payments under this Section 5.4 shall be made within 90 days following the date
of Participant’s Separation from Service.
     5.5 Separation from Service During Participation Year. If a Participant has
a Separation from Service for any reason during the Participation Year for which
Compensation that is in the form of Salary or Director Fees is to be deferred,
no further deferrals shall be made for that Participation Year on and after the
date of such Separation from Service. If a Participant has a Separation from
Service for any reason during the Participation Year for which he or she has
elected to defer the payment of a Bonus, such election shall become null and
void with respect to any Bonus which has not become payable to the Participant
as of the date of his or her Separation from Service.
     5.6 Delay of Payments to Certain Participants. Notwithstanding any
provision to the contrary in the Plan, if as of the date of the Participant’s
Separation from Service (other than by reason of death) the Participant has been
identified by the Committee or its delegate as a “Specified Employee” (within
the meaning of that term under Code Section 409A(a)(2)(B)) and the Company is a
public company, then the payment specified under Article V on account of
Separation from Service shall not be paid to the Participant until the later of
(a) the date specified in Article V or (b) the earlier of (i) the expiration of
the six-month period measured from the date of the Participant’s Separation from
Service or (ii) the date of the Participant’s death. In the event that a payment
is delayed under this Section 5.6, the Company shall pay to the Participant, as
of the date it pays the delayed payment, simple interest on the payment amount
at the applicable interest rate (as determined under Section 5.7(b)) for such
payment, based on the period the payment was delayed beyond the payment date
specified in Article V.
     5.7 Crediting of Interest. With respect to any distribution pursuant to
Sections 5.1 through 5.4 of the Plan, interest shall be credited upon the
Participant’s Compensation in accordance with this Section 5.7.
     (a) Applicable Compensation Balance for Crediting of Interest. Any interest
which accrues on a Participant’s deferrals of Compensation pursuant to
Article III shall

-9-



--------------------------------------------------------------------------------



 



accrue from January 1 of each Participation Year on the total amount of
Compensation deferred during the Participation Year.
     (b) Applicable Interest Rate. A Participant’s Compensation shall be
credited with interest, compounded annually from the Participant’s Commencement
Date through the date immediately prior to the first payment to the Participant
(or the Participant’s Beneficiary in the case of death). The applicable interest
rate shall be the Interest Crediting Rate; provided, however, that the
applicable interest rate with respect to a distribution pursuant to Section 5.4
shall be the Moody’s Rate (in lieu of the higher Interest Crediting Rate).
     (c) Interest During Installment Period. For purposes of determining a
benefit payable in the form of 15 installment payments under Section 5.1(b), the
Interest Crediting Rate shall be the Interest Crediting Rate in effect for the
Plan Year immediately prior to which an Employee Participant attains age 65 or a
Director Participant attains age 70. For purposes of determining a benefit
payable in the form of 15 installment payments under Section 5.1(c), the
Interest Crediting Rate shall be the Interest Crediting Rate in effect for the
Plan Year immediately prior to which a Participant has a Separation from
Service. The Interest Crediting Rate as determined under this Section 5.7(c)
will constitute the applicable Interest Crediting Rate with respect to the
installment payments for all years after the initial installment payment.
ARTICLE VI
RIGHTS OF PARTICIPANTS
     6.1 Limitation of Rights. Nothing in this Plan shall be construed to:
     (a) Give any Employee of an Employer or any Director any right to be
designated a Participant in the Plan other than in the sole discretion of the
Committee;
     (b) Limit in any way the right of the Employer to terminate a Participant’s
employment at any time; or
     (c) Be evidence of any agreement or understanding, express or implied, that
the Company or any other Employer will employ a Participant in any particular
position or at any particular rate of remuneration.
     6.2 Non-Alienation of Benefits. No right or benefit under this Plan shall
be subject to anticipation, alienation, transfer, sale, assignment, pledge,
encumbrance or charge, whether voluntary, involuntary, direct or indirect, by
operation of law or otherwise, including, without limitation, a change in
beneficial interest of any trust and a change in ownership of a corporation or
partnership, but not including a change of legal and beneficial title of a right
or benefit resulting from the death of any Participant or the spouse of any
Participant (any such proscribed transaction hereinafter a “Disposition”) and
any attempted Disposition will be null and void. No right or benefit hereunder
shall in any manner be liable for or subject to any debts, contracts,
liabilities, or torts of any Participant or other person entitled to such
benefits. Notwithstanding

-10-



--------------------------------------------------------------------------------



 



any provision of the Plan to the contrary, a benefit under the Plan may be paid
to an alternate payee as required under a domestic relations order (as defined
in Code Section 414(p)(1)(B)), approved by the Committee, consistent with the
requirements of Code Section 409A and the Treasury regulations issued
thereunder. The foregoing provisions of this Section 6.2 shall also not apply to
an irrevocable Disposition of a right or benefit under this Plan to a “Permitted
Assignee,” as defined below, by (i) a Participant age 55 or older (an “Eligible
Participant”), or (ii) a “Permitted Assignee,” as defined below, who has
received an assignment from an Eligible Participant pursuant to this sentence.
     (a) Permitted Assignee. The term “Permitted Assignee” shall mean:
     (i) The Eligible Participant;
     (ii) A spouse of the Eligible Participant;
     (iii) Any person who is a lineal ascendant or descendant of the Eligible
Participant or the Eligible Participant’s spouse;
     (iv) Any brother or sister of the Eligible Participant;
     (v) Any spouse of any individual described in subparagraph (iii) or (iv);
     (vi) A trustee of any trust which, at the applicable time, is 100%
actuarially held for a Permitted Assignee or Assignees (as defined in
Section 6.2(c));
     (vii) Any corporation in which, at the applicable time, each class of stock
is 100% owned by a Permitted Assignee or Permitted Assignees;
     (viii) Any partnership in which, at the applicable time, each class of
partnership interest is 100% owned by a Permitted Assignee or Permitted
Assignees; or
     (ix) Any limited liability company or other form of incorporated or
unincorporated business organization in which each class of stock, membership or
other equity interest is 100% owned by a Permitted Assignee or Assignees.
     (b) Subsequent Assignees. This Section 6.2 shall be fully applicable to all
Permitted Assignees, and the provisions of this Section 6.2 shall be fully
applicable to any right or benefit transferred by an Eligible Participant to any
Permitted Assignee as if such Permitted Assignee were an Eligible Participant;
provided, however, that no Permitted Assignee shall be deemed an Eligible
Participant for determining the persons who constitute Permitted Assignees under
Section 6.2(a). Any Permitted Assignee acquiring a right or benefit under this
Plan shall execute and deliver to the Committee an agreement pursuant to which
such Permitted Assignee agrees to be bound by all of the

-11-



--------------------------------------------------------------------------------



 



terms and provisions of the Plan, provided that the failure to execute and
deliver such an agreement shall not be deemed to relieve such Permitted Assignee
of the restrictions imposed by the Plan. Any attempted Disposition of a right or
benefit under this Plan in breach of this Section 6.2, whether voluntary,
involuntary, by operation of law or otherwise shall be null and void.
     (c) Actuarially Held. In making the determination whether a trust is 100%
actuarially held for Permitted Assignee(s), a trust, at the applicable point in
time, is 100% actuarially held for Permitted Assignee or Assignees when 100% of
the actuarial value of the beneficial interests of the trust, except as provided
in the following sentence, are held for a Permitted Assignee or Permitted
Assignees. For purposes of making the determination described above, the
possibility that an interest in a trust may be appointed pursuant to a special
or general power of appointment shall be ignored; provided, that the actual
exercise of any such power of appointment shall not be ignored.
     6.3 Prerequisites to Benefits. No Participant, nor any Beneficiary or other
person claiming through a Participant, shall have any right or interest in the
Plan, or any benefits hereunder, unless and until all the terms, conditions, and
provisions of the Plan which affect such Participant or such other person shall
have been complied with as specified herein.
     6.4 Nature of Employer’s Obligation. This Plan is intended to be, and shall
be construed as, an unfunded plan maintained by each Employer primarily for the
purpose of providing deferred compensation for a select group of its management
or highly compensated salaried employees. The benefits provided under this Plan
shall be a general, unsecured obligation of the Employer payable solely from the
general assets of the Employer, and neither the Participant nor the
Participant’s Beneficiary or estate shall have any interest in any assets of the
Employer by virtue of this Plan. Except as may be provided under a “rabbi
trust,” no fund or other assets will ever be set aside or segregated for the
benefit of the Participant or the Participant’s Beneficiary under this Plan. The
adoption of the Plan and any setting aside of amounts by an Employer with which
to discharge its obligations hereunder shall not be deemed to create a trust;
legal and equitable title to any funds so set aside shall remain in the Employer
and any funds so set aside shall remain subject to the general creditors of the
Employer.
     6.5 Claims and Review Procedures.
     (a) Claims Procedure. If any person believes he or she is entitled to any
rights or benefits under the Plan, such person may file a claim in writing with
the Committee. If any such claim is wholly or partially denied, the Committee
will notify such person of its decision in writing. Such notification will
contain (i) specific reasons for the denial, (ii) specific reference to
pertinent Plan provisions, (iii) a description of any additional material or
information necessary for such person to perfect such claim and an explanation
of why such material or information is necessary, and (iv) information as to the
steps to be taken if the person wishes to submit a request for review, the time
limits applicable to such procedures, and a statement of the person’s rights
following an adverse benefit determination on review, including a statement of
his or her right to file a lawsuit under ERISA if the claim is denied on appeal.
Such notification will be given within 90 days after the claim is received by
the Committee (or within 180 days, if special

-12-



--------------------------------------------------------------------------------



 



circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial 90-day period).
     (b) Claim Review Procedure. Within 60 days after the date on which a person
receives a notice of denial (or within 60 days after the date on which such
denial is considered to have occurred), such person or his or her duly
authorized representative (“Applicant”) may (i) file a written request with the
Committee for a review of his or her denied claim; (ii) review pertinent
documents; and (iii) submit issues and comments in writing. The Committee shall
render a decision no later than the date of its regularly scheduled meeting next
following receipt of a request for review, except that a decision may be
rendered no later than the second such meeting if the request is received within
30 days of the first meeting. The Applicant may request a formal hearing before
the Committee which the Committee may grant in its discretion. Notwithstanding
the foregoing, under special circumstances that require an extension of time for
rendering a decision (including, but not limited to, the need to hold a
hearing), the decision may be rendered not later than the date of the third
regularly scheduled Committee meeting following the receipt of the request for
review. If such an extension is required, the Applicant will be advised in
writing before the extension begins. If the claim is denied in whole or part,
such notice, which shall be in a manner calculated to be understood by the
person receiving such notice, shall include (i) the specific reasons for the
decision, (ii) the specific references to the pertinent Plan provisions on which
the decision is based, (iii) that the Applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claim for benefits, and (iv) a
statement of the Applicant’s right to file a lawsuit under ERISA. Benefits under
this Plan will only be paid if the Committee decides, in its discretion, that an
Applicant is entitled to them.
     (c) Exhaustion of Administrative Remedies. The decision of the Committee on
review of the claim denial shall be binding on all parties when the Participant
has exhausted the claims procedure under this Section 6.5. Moreover, no action
at law or in equity shall be brought to recover benefits under this Plan prior
to the date the Applicant has exhausted the administrative remedies under this
Section 6.5.
ARTICLE VII
MISCELLANEOUS
     7.1 Amendment or Termination of the Plan. The Board of Directors of the
Company may amend or terminate this Plan at any time. Any such amendment or
termination shall not, however, without the written consent of the affected
Participant, reduce the interest rate applicable to, or otherwise adversely
affect the rights of a Participant for Compensation with respect to which a
Participant made an irrevocable deferral election before the later of the date
that such amendment is executed or effective.
     7.2 Reliance Upon Information. The Committee shall not be liable for any
decision or action taken in good faith in connection with the administration of
this Plan. Without limiting

-13-



--------------------------------------------------------------------------------



 



the generality of the foregoing, any such decision or action taken by the
Committee in reliance upon any information supplied to it by an officer of the
Company, the Company’s legal counsel, or the Company’s independent accountants
in connection with the administration of this Plan shall be deemed to have been
taken in good faith.
     7.3 Effective Date. The Plan shall become effective as of January 1, 2008
for benefits accrued under the Plan on and after January 1, 2005.
     7.4 Code Section 409A . It is intended that the provisions of this Plan
satisfy the requirements of Code Section 409A and that the Plan be operated in a
manner consistent with such requirements to the extent applicable. Therefore,
the Committee may make adjustments to the Plan and may construe the provisions
of the Plan in accordance with the requirements of Code Section 409A.
     7.5 Governing Law. This Plan shall be construed, administered and governed
in all respects in accordance with ERISA and other applicable federal law and,
to the extent not preempted by federal law, in accordance with the laws of the
State of Texas. If any provisions of the Plan shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.
     7.6 Severability. If any term, provision, covenant, or condition of the
Plan is held to be invalid, void, or otherwise unenforceable, the rest of the
Plan shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated.
     7.7 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the Company.
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the dates shown on the postmark on the receipt for
registration or certification.
[Signature Page To Follow]

-14-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, CenterPoint Energy, Inc. has caused these presents
to be executed by its duly authorized officer in a number of copies, all of
which shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, this 21st day of February, 2008, but
effective as of January 1, 2008.

            CENTERPOINT ENERGY, INC.
      By:   /s/ David M. McClanahan         David M. McClanahan        President
and Chief Executive Officer     

     
ATTEST:
   
 
   
/s/ Richard Dauphin
 
Richard Dauphin
   
Assistant Corporate Secretary
   

-15-